
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 1537
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize the transfer of certain funds
		  from the Senate Gift Shop Revolving Fund to the Senate Employee Child Care
		  Center. 
	
	
		1.Transfers from Senate Gift Shop Revolving
			 FundSection 2(c) of Public
			 Law 102–392 (2 U.S.C. 121d(c)) is amended by adding at the end the
			 following:
			
				(3)The Secretary of the Senate may transfer
				from the fund to the Senate Employee Child Care Center proceeds from the sale
				of holiday ornaments by the Senate Gift Shop for the purpose of funding
				necessary activities and expenses of the Center, including scholarships,
				educational supplies, and
				equipment.
				.
		
	
		
			Speaker of the House of Representatives
		
		
			Vice President of the United States and President of the
			 Senate
		
	
